11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Catarino Ybarra Jr.,                         * From the 238th District Court
                                              of Midland County
                                               Trial Court No. CR46737.

Vs. No. 11-16-00219-CR                        * August 23, 2018

The State of Texas,                          * Memorandum Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, J.;
                                               Gray, C.J., sitting by assignment; and
                                               Wright, S.C.J., sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgments below. Therefore, in accordance with this court’s
opinion, the judgments of the trial court are in all things affirmed.